Citation Nr: 0419346	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  02-15 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for blepharitis, 
currently rated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
retinal tears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel



INTRODUCTION

The veteran served on active duty from June 1971 to March 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained by the RO.

2.  The veteran's blepharitis is manifested by swelling and 
itching of the eyelids, with several sustained outbreaks per 
year.

3.  Service connection for retinal tears was most recently 
denied by the Board in a decision dated in July 1979.

4.  Evidence submitted since the July 1979 Board decision is 
not so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for retinal tears.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for the veteran's blepharitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.84a, 
4.118 Diagnostic Codes (DC) 6018, 7806 (2003).

2.  The July 1979 Board decision is final.  38 U.S.C. 
§ 4004(b) (1976); 38 C.F.R. § 19.104 (1979); currently 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003).

3.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for retinal tears, and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); 
currently 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that during the 
pendency of this appeal, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The August 2002 Statement of the Case (SOC) and the April 
2003 Supplemental Statement of the Case (SSOC) advised the 
veteran of the laws and regulations pertaining to his claims.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claim for an 
increased evaluation for blepharitis was being denied because 
his disability did not meet the criteria for a higher rating 
and he was informed that his claim seeking to reopen a claim 
of entitlement to service connection for retinal tears was 
being denied because he had not submitted new and material 
evidence to reopen the claim.  The SOC and SSOC made it clear 
to the veteran that in order to prevail on his claims, he 
would have needed to present medical evidence establishing 
that his blepharitis met the criteria for a higher rating or 
he needed to present new and material evidence that addressed 
the link between his service and his current retinal tears.  
The RO sent a letter dated in April 2003 that told the 
veteran about the VCAA and informed him what evidence the RO 
would obtain and what he needed to do.  The RO has obtained 
service medical records, VA treatment records, private 
medical records, statements from the veteran's mother, and 
the veteran was provided VA examinations in April 2000 and 
February 2003.  The veteran has not indicated that there is 
any other evidence available, and more than one year has 
passed since he was first notified of what he needed to do 
for his claims to be granted.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.

In the present case, a substantially complete application was 
received in April 2000.  Thereafter, the claim was denied in 
a rating decision dated in April 2001.  The RO sent a letter 
related to the VCAA and the duty to assist to the veteran in 
April 2003.  This notification letter was sent well after 
April 2001 rating decision.  Only after that rating action 
was promulgated did the AOJ provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him to overcome an adverse decision, as well as 
substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.").

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an untoward result.  There is no basis in this case for 
concluding that harmful error occurs simply because the 
claimant received VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See, 38 U.S.C.A. § 6261(b)(2); see also, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial 
error.").

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See, 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See, Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also, 
38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  New and material evidence

Entitlement to service connection for retinal tears was most 
recently denied by the Board in a decision dated in Jul 1979.  
That decision is final.  38 U.S.C. § 4004(b) (1976); 38 
C.F.R. § 19.104 (1979); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).  Service 
connection for retinal tears was denied because there was no 
evidence that the disability was linked to service.

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108; 38 
C.F.R. § 3.156.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. § 3.156(a) 
(2003).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's request to reopen his 
claim of entitlement to service connection for retinal tears 
was filed prior to August 29, 2001 and, therefore, the 
amended version of the regulation does not apply.

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

Evidence offered since the claim was denied in 1979 includes 
medical research taken from the internet, private medical 
records from Erlinger Health dated in 2000, a statement from 
the veteran's mother, letters from the veteran's private 
physicians, Dr. Leff, Dr. Kao, and Dr. Lantman, VA treatment 
noted dated from June 1999 to April 2000, and VA examinations 
conducted in April 2000 and February 2003.  The Board finds 
the additional evidence to be new in that it has not been 
previously considered.  The Board, however, does not find 
that the new evidence is material.  None of the new evidence 
addresses the specific reason for the prior denial in July 
1979, which was the lack of a link between the veteran's 
service and his claimed disability of retinal tears.  None of 
the VA treatment records or VA examination reports address 
the etiology of the retinal tears other than to state that 
the veteran believes them to be linked to service.  The April 
2000 VA examination report indicates that the veteran was 
found to have a retinal detachment sometime after service.  
This is consistent with the previously available evidence 
indicating that the veteran was first diagnosed with retinal 
tears in 1978 approximately 4 years after leaving service.  
Dr. Steven I. Leff wrote a letter dated in September 1999 
stating his opinion that the veteran's blepharitis could be 
related to exposure to paint while in the military, but that 
he does not believe that the veteran's retinal detachment is 
related to paint exposure in the military.  The letter dated 
in March 2000 from Dr. Kao also relates the veteran's history 
of a retinal detachment but does not suggest any link to 
service.  The statements from the veteran's mother also do 
not establish a medical link between service and the 
veteran's retinal tears since she is a layperson and 
therefore not competent to provide a medical etiology or 
diagnosis.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The February 2003 VA examination was for skin 
disability and does not indicate any etiology for the veteran 
retinal tears.  Since none of this evidence directly 
addresses the reason that the claim was previously denied in 
1979, the Board finds that this new evidence is not material.  
Accordingly, the Board concludes that the appellant has not 
submitted evidence that is new and material, and the claim 
for service connection for retinal tears is not reopened.

III.  Increased evaluation for blepharitis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003). 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2003).  There is no specific rating for 
blepharitis.  The RO has rated the condition analogous to a 
skin disease under DC 7806.  The Board will examine the 
diagnostic codes for the skin and the eyes.  The Board notes 
that during the pendency of this appeal, the regulations 
relating to skin disabilities were amended effective August 
30, 2002.  See, 67 FR 49,596 (July 31, 2002).  In keeping 
with VA practice and appropriate precedent, the RO should 
apply the version of the regulation that is most favorable to 
the veteran, since the regulations changed during the 
pendency of his appeal.  See, VAOPGCPREC 7-03 (2003).

The old rating criteria for skin diseases such as eczema 
provided a 0 percent rating if there was slight, if any, 
exfoliation, exudation, or itching, if on an nonexposed 
surface or small area.  A 10 percent rating was warranted if 
there was exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating was 
warranted eczema if there was constant exudation or itching 
with extensive lesions or marked disfigurement.  The highest 
rating, of 50 percent, was warranted if there was ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations or exceptionally repugnant.  38 C.F.R. § 4.11, 
DC 7806 (2002).

The new rating criteria for eczema provide a 0 percent rating 
for skin disabilities that affects less than 5 percent of the 
entire body or less than 5 percent of exposed areas and no 
more than topical therapy required during the past 12-month 
period.  A 10 percent rating is warranted if at least 5 
percent but less than 20 percent of the entire body or at 
least 5 percent but less than 20 percent of exposed areas 
affected; or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than 6 weeks during the past 12-
month period.  A 30 percent rating is warranted under the new 
criteria if the eczema affects 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas affected; or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of 6 
weeks or more, but not constantly, during the past 12 month 
period.  Lastly, a 60 percent rating is warranted under the 
new criteria if more than 40 percent of the entire body or 
more than 40 percent of exposed areas are affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, DC 7806 
(2003).

Applying the above criteria, the Board finds that a rating in 
excess of 10 percent is not warranted under either the old or 
the new criteria for skin diseases.  Under the old rating 
criteria a 10 percent rating was warranted for exfoliation 
exudation or itching if involving an exposed surface.  
38 C.F.R. § 4.118, DC 7806 (2002).  This is what the veteran 
suffers from; he has itching of an exposed area, his eyelids.  
The veteran does not have constant exudation or itching with 
extensive lesions or marked disfigurement, that would warrant 
a 30 percent rating under the old criteria.  Id.  The 
veteran's blepharitis comes and goes and is not constant.  In 
addition, there is no evidence of extensive lesions or marked 
disfigurement.  Under the new rating criteria for skin 
disease, the Board also finds that a rating in excess of 10 
percent is not warranted for the veteran's blepharitis.  The 
veteran's eyelids are the only part of his body affected 
which is less than 5 percent of his exposed body area.  In 
addition, while the veteran has been treated with oral 
medications on occasion, the February 2003 VA examination 
reveals that his blepharitis is generally treated with 
frequent washings, antibiotic ointments, and drops, with only 
occasional oral medication to suppress the infectious 
process.  There is no evidence that the veteran has been 
treated with systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a duration of greater than 
6 weeks over the past 12 months.  Therefore, a rating in 
excess of 10 percent is not warranted by analogy to the 
revised rating criteria for skin disease.  38 C.F.R. § 4.118 
DC 7806 (2003).

With respect to disabilities of the eyes the Board finds that 
a rating of 10 percent analogous to a rating for 
conjunctivitis best describes the veteran's current 
disability due to blepharitis.  The veteran has itching and 
draining of his eyes, but his blepharitis does not result in 
any additional vision loss and in fact the veteran's 
corrected vision is 20/20 in the right eye and 20/25 in the 
left eye.  The VA eye examination conducted in April 2000 
revealed that the veteran has normal external eyes with 
normal lid action.  The left eye was a slight bit 
endopthalamic with the lower lid fissure slightly onto the 
cornea whereas the right one was very slightly below the 
limbs.  The examiner noted that this was of no clinical 
significance.  Extraocular motions were full with no 
diplopia.  There was no conjunctival scarring and the corneas 
were clear.  The veteran's pupils were equal, round, and 
regular with no pupil defect.  There was no other eye disease 
noted at that time.  Dr. Kao's records essentially repeat 
these findings.

Based upon a review of the evidence of record, the Board 
concludes that the veteran's blepharitis warrants no higher 
than 10 percent.  This is by way of analogy to 
conjunctivitis.  Active, chronic, conjunctivitis with 
objective symptoms warrants a 10 percent disability rating.  
38 C.F.R. § 4.84a, DC 6018 (2003).  The veteran has objective 
symptoms of itching, swelling, and draining of the eyelids.  
No higher disability rating is available under DC 6018.  In 
particular, the Board notes that there is no evidence to 
suggest the presence of trachomatous conjunctivitis or any 
condition similar to that which would warrant evaluation 
under 38 C.F.R. § 4.84a, DC 6017 (2003).

Similarly, the evidence does not suggest that the veteran's 
blepharitis-related symptomatology results in uveitis, 
keratitis, scleritis, iritis, cyclitis, choroiditis, 
retinitis, a recent intra-ocular hemorrhage, a detachment of 
the retina, or an unhealed eye injury.  Additionally, 
although the veteran has complained of itching and draining, 
there is no indication that the veteran's blepharitis 
currently results in an impairment of visual acuity or field 
loss, requires rest, or results in episodic incapacity.  
Therefore, ratings under 38 C.F.R. § 4.84a, DC 6000, 6001, 
6002, 6003, 6004, 6005, 6006, 6007, 6008, or 6009 (2003) are 
not warranted.

The RO has not expressly considered referral of the case to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The criterion 
for such an award is a finding that the case presents an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence does not suggest that the 
veteran's blepharitis has caused marked employment 
interference or requires frequent medical treatment.  There 
is no evidence suggesting that the veteran has been 
hospitalized specifically for that condition or that it has 
prevented him from working or significantly interfered with 
work.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action.  
VAOPGCPREC. 6-96 (1996).

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  In this case, the Board finds no provision upon 
which to assign a rating in excess of 10 percent for the 
veteran's blepharitis. 


ORDER

Entitlement to an increased evaluation for blepharitis, 
currently rated as 10 percent disabling, is denied.

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for retinal 
tears, and the claim is not reopened.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



